Citation Nr: 0306233	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a left hip disorder, 
secondary to service connected bilateral knee disabilities.

Entitlement to an initial compensable rating for residuals of 
a ligament strain of the right knee.

Entitlement to an increased initial rating for residuals of a 
left shoulder injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and December 1997 
decisions by the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina, Regional Office (RO).  The December 
1996 decision granted service connection for residuals of a 
left shoulder injury, assigning an initial noncompensable 
rating, and denied service connection for left hip pain.  An 
October 1997 decision increased the disability rating for 
residuals of a left shoulder injury to 10 percent.  The 
December 1997 decision granted service connection for 
residuals of a ligament strain of the right knee and assigned 
an initial noncompensable rating.

The veteran testified before a Member of the Board at a 
hearing held at the VA central office in June 2002.  In an 
August 2002 development memo, the Board requested VA 
examinations to evaluate the disabilities currently on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran has a current diagnosis of bursitis of the 
left hip that competent medical evidence has attributed to 
her service connected left knee disorder.

3.  The evidence of record reasonably shows that residuals of 
a ligament strain of the right knee are productive of mild 
right knee impairment.

4.  The veteran is left handed.

5.  The evidence of record reasonably shows that residuals of 
a left shoulder injury, diagnosed as bursitis, limits motion 
of the arm to shoulder level.


CONCLUSIONS OF LAW

1.  Bursitis of the left hip is proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  The criteria for an initial rating of 10 percent for 
residuals of a ligament strain of the right knee are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5257, 5260 and 5261 
(2002).

3.  The criteria for an initial rating of 20 percent for 
residuals of a left shoulder injury are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5019, 5200, 5201, 5202 and 5203 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her multiple VA 
examinations addressing the disabilities at issue.  There is 
no indication of additional relevant medical evidence that 
has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a May 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by her and which 
portion the VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection for a Left Hip Disorder

Factual Background

Service medical records do not contain complaints of symptoms 
related to left hip pain.

A July 1996 private treatment note indicated that the veteran 
was complaining of left hip pain.  The veteran reported that 
she could not recall an injury to her left hip.  On 
examination, the hip was entirely normal with no pain on 
flexion, extension or rotation.  The physician viewed old x-
rays of the left hip that the veteran brought with her.  He 
noted the x-rays suggested an old hip injury with a 
calcification posterolateral to the acetabulum, but the joint 
itself was entirely intact with no narrowing.  The physician 
indicated that the veteran did not have significant hip 
pathology.

A November 1996 VA examination report noted that the veteran 
complained of left hip pain, which the veteran believed to be 
secondary to her right knee.  Examination of the left hip 
showed normal findings with no joint tenderness, deformity, 
loss of motion or abnormality.  VA x-rays of the left hip 
noted a linear bony density adjacent to the superior 
acetabulum on the left, which could represent an area of old 
avulsion or normal developmental variant.  The diagnosis was 
history of right (sic) hip pain, secondary to knee strain, 
with questionable x-ray evidence of disease.

A December 1996 rating decision granted service connection 
for residuals of a left knee injury with x-ray evidence of 
degenerative joint disease, and an initial rating of 10 
percent was assigned.

The veteran testified before hearing officers at a hearings 
held at the RO in September 1997 and March 1998.  The veteran 
did not offer testimony at either hearing regarding 
complaints related to her left hip.

A December 1997 rating decision granted service connection 
for residuals of a ligament strain of the right knee, and an 
initial noncompensable rating was assigned.

The veteran testified before a Member of the Board at a 
hearing held at the VA central office in June 2002.  She 
stated that her left hip problems developed as a result of 
her service connected bilateral knee problems and improper 
ambulation.  She stated that, because of problems related to 
her left knee, she had to put more pressure on her left leg, 
which caused hip pain.

A November 2002 VA examination report noted that the examiner 
was being asked to offer an opinion as to whether any current 
left hip disability was secondary to or aggravated by a 
service connected disability.  The veteran reported 
discomfort in her left hip, particularly when getting in and 
out of her truck.  She stated that the pain was more in the 
hip than in the back.  The examiner noted that the veteran 
had a slight limp.  He stated that there was chondromalacia 
and degenerative change of the left knee.  The diagnosis was 
bursitis of the left hip.  The examiner stated that "it is 
more likely that the condition of the left hip has been 
caused and/or is aggravated by the service connected left hip 
(sic) which is unstable, causes an awkward gait and will 
force slight change in position of the hip on extension and 
through the movement of stepping up and/or down with weight 
bearing."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a left hip disorder, secondary to the 
veteran's service connected left knee disability.  The 
reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
bursitis of the left hip.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The November 
1996 private treatment note attributed the veteran's right 
(sic) hip pain to her knee strain.  The November 2002 VA 
examiner stated that "it is more likely that the condition 
of the left hip has been caused and/or is aggravated by the 
service connected left hip (sic) which is unstable, causes an 
awkward gait and will force slight change in position of the 
hip on extension and through the movement of stepping up 
and/or down with weight bearing."  The Board is aware that 
both of these medical opinions contain inconsistencies.  The 
November 1996 physician refers to the right hip in the 
diagnosis.  Likewise, the November 2002 VA examination report 
attributed the veteran's left hip problems to the veteran's 
service connected left hip.  It is clear from close 
examination of both of these records that these 
inconsistencies appear to be misstatements or typographical 
errors.  The private physician, in November 1996, clearly 
noted that the veteran was complaining of pain in her left 
hip and stated in the report that the left hip, not the right 
hip, was examined.  Similarly, while the November 2002 
examination report states that the veteran's current left hip 
disability is most likely secondary to her service connected 
left hip disability, it is clear from the rest of the 
examiner's comments that he is referring to the effects of 
the veteran's service connected left knee disability on her 
left hip.  Accordingly, as there are two medical opinions of 
record attributing the veteran's current left hip disability 
to a service connected disability, service connection for 
bursitis of the left hip, secondary to a service connected 
left knee disorder is granted.

III.  Increased Rating for Residuals of a 
Right Knee Ligament Sprain

Factual Background

Service medical records indicate that the veteran was seen 
for right knee pain, diagnosed as ligament strain, in January 
1983.  The veteran continued to complain of right knee pain 
with crepitus shown on a physical examination dated March 
1990.

A May 1997 VA x-ray report noted minimal hypertrophic 
spurring in the right patellofemoral joint.

A note from the veteran's VA physician requested that the 
veteran be excused from work from August 4, 1997 to August 
18, 1997 due to multiple orthopedic difficulties.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1997.  She stated that her right 
knee locked up and caused her pain.

A November 1997 VA treatment note showed that the veteran 
reported that her right knee was starting to lock up.  The 
diagnosis was patellofemoral syndrome.

Requests for notification of absence from the veteran's 
employer noted that she had requested 154 hours of sick leave 
between October and December 1997.  There is no indication in 
these records what condition precipitated the need for leave.

A private physical therapy progress report for November 1997 
through March 1998 noted that the veteran complained of 
bilateral knee pain.  Tenderness was noted on the 
superior/lateral facet of the right patella.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 1998.  She stated that her right knee 
locked up and she occasionally lost balance.  She stated that 
when instability occurred her knee moved forward.

A March 1998 VA examination report stated that the veteran 
reported continued symptoms in her right knee.  On 
examination, the right knee was stable.  Some subpatellar 
crepitation was noted.  There was also some tenderness over 
the parapatellar or the lateral plica area.  Extension was to 
0 degrees.  Flexion was to 130 degrees.  The knee was stable 
to stress.  The diagnosis was patellofemoral syndrome of the 
right knee.

An October 1998 VA treatment note indicated that the veteran 
continued to complain of pain in the right knee.  On 
examination range of motion was 0 to 115 degrees.  Patellar 
crepitus was noted.

A statement from the veteran, received in November 2000, 
reported that she had not lost time from employment since 
April 1999.

A September 2001 VA examination report noted that the veteran 
reported some aching in the right knee.  On examination, 
there was no tenderness.  Range of motion was 0 to 140 
degrees.  The knee was stable to stress medially and 
laterally, posteriorly and anteriorly.  Faint crepitations 
were felt over the patella.  Otherwise the knee was normal.  
The diagnosis was history of ligament strain with tendonitis 
of the right knee.  The examiner noted that the knee was 
otherwise normal.  A September 2001 VA examination x-ray 
report indicated that the right knee was unremarkable.

The veteran testified before a Member of the Board at a 
hearing held at the VA central office in June 2002.  She 
stated that she suddenly lost her balance due to her right 
knee.  She also reported that occasionally she got sharp 
pains in her right knee when walking.  In addition, the 
veteran stated that, when she is getting in and out of her 
truck, her right knee gives out or she experiences a sharp 
pain.  She indicated that most of her medical treatment had 
been focused on the left knee, as that was more severe.

A November 2002 VA examination report indicated that the 
veteran was wearing a soft brace on her right knee.  She 
reported that her knee swelled when she stood on it or used 
it for a whole day.  On examination, there was no subpatellar 
crepitation or other tenderness.  Range of motion was 0 to 
130 degrees.  The knee was stable to stress medially and 
laterally, and posteriorly and anteriorly.  The knee bend did 
not exaggerate discomfort in the right knee.  The diagnosis 
was tendonitis of the right knee, with a history of prior 
injury, ligament strain.  The examiner noted that the knee 
was safe to walk on; however it was symptomatic with work 
that reduced her mobility and with further aggravation with 
the work of climbing in and out of her truck.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R §  4.71, Plate II 
(2002).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial rating of 10 percent for residuals of a ligament 
strain of the right knee.  The Board notes that the veteran's 
right knee disability is currently rated under Diagnostic 
Code 5299-5261.

The veteran's range of motion throughout the appeal period 
has ranged from 0 to 115 degrees to 0 to 140 degrees, with 
the most recent examination, the November 2002 VA 
examination, showing a range of motion of 0 to 130 degrees.  
Accordingly, a compensable rating is not available based on 
limitation of motion as flexion is not limited to 45 degrees 
and extension is not limited to 10 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

The veteran testified that she had instances where she lost 
her balance when her right knee locked up.  In addition, she 
noted that when getting in and out of her truck her knee 
occasionally gives out or she experiences a sharp pain.  The 
November 2002 VA examination report corroborates the 
veteran's testimony where the examiner indicates that the 
veteran's right knee is symptomatic with work and aggravated 
with the work of climbing in and out of her truck.  The 
November 2002 VA examiner also noted that the veteran wore a 
soft brace on her right knee.  The Board is aware that 
medical findings of record have specifically noted no lateral 
instability to stress.  However, the findings in the November 
2002 VA examination report, when viewed in conjunction with 
the veteran's credible testimony, indicate that the residuals 
of a ligament strain of the right knee are most nearly 
productive of mild impairment of the right knee.  
Accordingly, a 10 percent rating under Diagnostic Code 5257 
is appropriate at this time.

The Board notes that a separate rating may be available, for 
limitation of motion, where a veteran is rated under 
Diagnostic Code 5257 and has a diagnosis of arthritis of the 
knee.  See VAOPGCPREC 09-98.  However, there is no evidence 
of record indicating that the veteran currently has a 
diagnosis of arthritis in her right knee.  Accordingly, a 
separate rating is not appropriate at this time.  Strictly 
speaking, when considering the rating code in effect for knee 
instability, functional impairment is not a requisite 
consideration as limitation of motion is not contemplated 
under that code.  Nevertheless, given the circumstances of 
the case, functional impairment has been considered in 
assessing the severity, but the extent to which such 
impairment is evident does not warrant an evaluation in 
excess of 10 percent at this time.

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the residuals of a ligament strain of the right 
knee alone have caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


IV.  Increased Rating for Residuals of a 
Left Shoulder Injury

Factual Background

Service medical records indicate that the veteran complained 
of pain in her left shoulder in November 1984.  The diagnosis 
was left shoulder bursitis.  A March 1990 examination report 
noted left shoulder bicipital tendon tenderness with pain on 
abduction.

A November 1996 VA examination report noted that the veteran 
reported dislocating her shoulder in service, which 
spontaneously reduced.  She stated that she had recurrent 
pain and discomfort since.  On examination, there was no 
joint tenderness, swelling, deformity, loss of motion or 
abnormality.  There was no evidence of sensory or motor 
deficit.  A November 1996 VA examination x-ray report noted 
that there was no evidence of fracture or dislocation.  No 
degenerative change was seen, and no other obvious 
abnormality was noted.

A May 1997 VA treatment note reported that the veteran 
described continued pain in her left shoulder.  Active 
flexion was 148 degrees, with pain at 70 degrees.  Passive 
flexion was 165 degrees with pain.  Active abduction was 110 
degrees with pain at 50 degrees.  Passive abduction was 155 
degrees with pain.  Active internal rotation was 60 degrees 
with pain at 25 degrees.  Passive internal rotation was 90 
degrees with pain.  Active and passive external rotation was 
90 degrees with pain.  Active and passive extension was 50 
degrees.

A May 1997 VA x-ray report noted that there was normal 
alignment in the left shoulder.  No significant degenerative 
changes were seen.  There was no evidence of calcific 
tendonitis.

A note from the veteran's VA physician requested that the 
veteran be excused from work from August 4, 1997 to August 
18, 1997 due to multiple orthopedic difficulties.

An August 1997 VA MRI report noted that the examination was 
negative for a tear.  There was minimal supraspinatus 
tendonopathy and a small amount of subacromial, subdeltoid 
bursitis.

A September 1997 VA treatment note stated that the veteran 
was left handed.  She reported experiencing pain in her left 
shoulder after bowling the night before.  On examination 
there was tenderness in the left shoulder and pain on motion.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1997.  The veteran stated that 
she could not lift her left arm above her head.  She also 
noted that she experienced pain with movement and exertion.  
She indicated that she has missed work for one to two weeks 
at a time due to problems with her shoulder.

An October 1997 VA treatment note indicated that the veteran 
complained of pain in her left shoulder that precluded her 
from working.  On examination, forward and lateral motion of 
the left shoulder was minimally impaired.  Internal rotation 
was 0 to 20 degrees.  The veteran was released to light duty.

A November 1997 VA treatment note stated that the veteran 
reported that acute pain in her left shoulder had developed 
two to three weeks prior while she was bowling.  The 
physician noted tenderness in the subdermal space.

Requests for notification of absence from the veteran's 
employer noted that she had requested 154 hours of sick leave 
between October and December 1997.  There is no indication in 
these records what condition precipitated the need for leave.

A March 1998 VA treatment note indicated that the veteran was 
seen for pain in the left shoulder.  Tenderness was noted at 
the anterior/superior rotator cuff.  There was pain with 
abduction and external rotation.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 1998.  She did not offer any evidence 
with regard to her left shoulder disability.

A May 1999 VA examination report noted that the veteran 
reported missing 2 1/2 months of work in the previous year, 
some of which was for left knee surgery.  On examination, 
there was full range of motion of the left shoulder.  No 
fatigue, weakness or lack of endurance was noted.  There was 
no painful motion, edema, effusion, instability, weakness, 
tenderness, redness or heat.  The diagnosis was dislocation 
of the left shoulder with residuals.

A statement from the veteran, received in November 2000, 
reported that she had not lost time from employment since 
April 1999.

A September 2001 VA examination report indicated that the 
veteran reported pain with motion of her left shoulder.  On 
examination there was no heat, redness, or swelling.  There 
was tenderness on palpation, subacromium.  She had no 
tenderness over the remainder of the shoulder.  The veteran 
could complete forward elevation to 140 degrees, but pain 
began at 60 degrees and continued to very painful at 120 
degrees.  The veteran had abduction to 120 degrees with pain 
beginning at 90 degrees.  Extension was 40 degrees.  Internal 
rotation was 90 degrees.  External rotation was 70 degrees.   
The veteran could only reach her left hip pocket and lower 
back on reaching behind her.  She could simulate a throwing 
mechanism without pain.  There was no palpable crepitation on 
examination.  There was some weakness, or at least pain, 
associated with lifting.  The examiner stated that the 
veteran did not have any fatigue or incoordination of the 
shoulder or weakness other than with a limitation due to 
pain.  He stated that the veteran does guard her arm to spare 
the shoulder.  The diagnosis was bursitis of the left 
shoulder with painful limited motion.

The veteran testified before a Member of the Board at a 
hearing held at the VA central office in June 2002.  She 
indicated that overhead reaching was difficult.  She reported 
that she sometimes could not use her left hand while driving.  
She stated that she did not lift anything anymore due to her 
shoulder.

A November 2002 VA examination report noted that the veteran 
continued to have pain with motion of her left shoulder.  On 
examination, there was some tenderness on palpation under the 
acromion about the coracoid process.  The veteran had forward 
elevation to 120 degrees, but pain began at 60 degrees.  The 
veteran had abduction to 100 degrees, with pain at 80 
degrees.  Extension was 40 degrees.  Internal rotation was 90 
degrees.  External rotation was 60 degrees.  The veteran was 
able to reach the midpoint of her back and had pain.  She had 
pain on lifting a two pound book from her lap to four inches.  
The diagnosis was tendonitis with bursitis.  The examiner 
noted that the veteran's disability was particularly 
aggravated because the veteran is left handed and her 
occupation called for muscular control with strength in use.

Criteria

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head warrants a 30 
percent rating for the major arm.  Ankylosis of the 
scapulohumeral articulation between favorable and unfavorable 
warrants a 40 percent rating for the major arm.  Unfavorable 
ankylosis of the scapulohumeral articulation where abduction 
is limited to 25 degrees from the side warrants a 50 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 30 
percent rating is warranted where motion of the major arm is 
limited to midway between the side and shoulder level.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the major arm for the following manifestations:  
(1) malunion of the humerus with moderate deformity; and (2) 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  C.F.R. § 4.71a, Diagnostic Code 5202.  A 30 
percent evaluation is warranted for the following 
manifestations:  (1) malunion of the humerus with marked 
deformity; and (2) recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  Id.  A 50 percent evaluation may be 
granted for fibrous union of the humerus, a 60 percent 
evaluation would be in order for nonunion of the humerus, and 
a 80 percent evaluation would be in order for loss of head of 
the humerus.  Id.

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula of for nonunion of the clavicle or scapula with loose 
movement.  The disability may also be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a rating of 20 percent 
for residuals of a left shoulder injury.  The Board notes 
that the veteran has been diagnosed with bursitis of the left 
shoulder.  Consequently, she is rated under Diagnostic Code 
5019 for her left shoulder disability.  Since the veteran is 
left-handed, her left shoulder is to be evaluated as a 
dominant extremity.  See 38 C.F.R. § 4.69 (2002).

Bases for an increased evaluation for the veteran's left 
shoulder disability include favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (30 percent under 
Diagnostic Code 5200); limitation of motion of the arm at the 
shoulder level (20 percent under Diagnostic Code 5201); 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level, or malunion of the humerus with 
moderate deformity (20 percent under Diagnostic Code 5202); 
or either dislocation or nonunion of the clavicle or scapula, 
with loose movement (20 percent under Diagnostic Code 5203).

In this case, the Board notes that the veteran's left 
shoulder disability has resulted in some loss of motion.  
Specific reported symptoms have also included varying degrees 
of tenderness, crepitus, and pain with motion.  The November 
2002 VA examination report noted that while the veteran had 
abduction to 100 degress, pain began at 80 degrees.  The 
Board finds that this approximates limitation of motion of 
the arm at shoulder level.  Accordingly, a 20 percent rating 
is appropriate at this time.  In addition, the Board notes 
that while the veteran's abduction has been similar in 
previous examinations, pain with motion has been noted to 
begin at 50 degrees and 90 degrees, at the May 1997 the 
September 2001 VA examinations respectively.  Accordingly, 
the Board finds that the veteran's left shoulder disability 
has been most nearly productive of limitation of motion of 
the arm at shoulder level throughout the appeals process and 
therefore the 20 percent rating is appropriately assigned as 
an initial rating.

A higher rating is not appropriate under the schedular 
criteria which address such symptoms as loss of motion and 
dislocation, malunion, and/or nonunion in the shoulder area, 
as these specific criteria for a rating in excess of 20 
percent have not been met at this time.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The Board does not doubt that the veteran has 
functional impairment; this fact is recognized by the 20 
percent evaluation.  The veteran has reported impairment due 
to her pain, which is substantiated by the medical records.  
However, neither the veteran nor the examination reports have 
established that there is additional limited motion or the 
functional equivalent of limitation of motion beyond that 
contemplated by the 20 percent evaluation now in effect.  See 
38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board finds that 
residuals of a left shoulder injury are no more than 20 
percent disabling.

The Board also finds that the evidence does not raise a 
question that a rating higher than 20 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the residuals of a left shoulder injury alone 
have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Service connection for bursitis of the left hip, secondary to 
a service connected left knee disorder, is granted.

Entitlement to an initial rating of 10 percent for residuals 
of a ligament strain of the right knee is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to an initial rating of 20 percent for residuals 
of a left shoulder injury is granted, subject to the laws and 
regulations governing the award of monetary benefits.

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

